Case 19-15983      Doc 13  Filed 07/02/19 Entered 07/02/19 12:39:08 Desc Main
                             Document
                         UNITED   STATES Page  1 of 4
                                          BANKRUPTCY     COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
    IN RE:
             Reginald Robertston                         Case No. 19-15983
                                                         Chapter 7
                                                         Judge: Hon. Donald R. Cassling
                                   Debtor

       NOTICE OF MOTION OF SECURED CREDITOR FOR RELIEF FROM THE
                            AUTOMATIC STAY

    Counsel for HSBC Bank USA, N.A., as Trustee on behalf of ACE Securities Corp. Home
    Equity Loan Trust and for the registered holders of ACE Securities Corp. Home Equity
    Loan Trust, Series 2007-WM2, Asset Backed Pass-Through Certificates has filed a Motion
    with the Court for relief from the automatic stay and to waive the provisions of
    Fed.R.Bankr.P.4001(a)(3).

           PLEASE TAKE NOTICE that the court will hold a hearing on the request for relief
    from the automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3).

           This hearing will take place on July 9, 2019 at 9:30 a.m. before the Hon. Donald R.
    Cassling at the United States Courthouse, 219 South Dearborn Street, Chicago, IL 60604, in
    Courtroom 619.

    Dated: July 2, 2019                                  /s/ Marc G. Wagman

                                    AFFIDAVIT OF SERVICE

            I, Catherine Scanlan declare under the penalty of perjury that on the 2nd day of July
    2019, I served a copy of the Notice of Appearance and Request for Notices, Notice of
    Motion and Motion for Relief, Required Statement, Proposed Order for Relief from the
    Automatic Stay, and Affidavit of Service upon:

    Reginald Robertson                      David M Siegel
    2002 S. 6th                             David M. Siegel & Associates
    Maywood, IL 60153                       790 Chaddick Drive
                                            Wheeling, IL 60090

    Office of the US Trustee                Miriam R Stein
    219 S Dearborn St                       Chuhak & Tecson, P.C.
    Room 873                                30 S. Wacker Drive, Suite 2600
    Chicago, IL 60604                       Chicago, IL 60606

    By placing same in a well sealed envelope, by first class mail, with the proper prepaid
    postage thereon and depositing same in a United States Mail receptacle in the City of
    Rochester Hills, State of Michigan to the Debtor, and via CM-ECF electronic filing to
    Debtor’s attorney, Trustee and the Office of the US Trustee.

                                                  /s/ Catherine Scanlan
                                                  Catherine Scanlan
Case 19-15983     Doc 13     Filed 07/02/19 Entered 07/02/19 12:39:08         Desc Main
                               Document     Page 2 of 4


                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                     )
                                     )
    IN RE:                           )    CASE NO. 19-15983
                                     )    CHAPTER 7
    Reginald Robertson               )    JUDGE: Hon. Donald R. Cassling
                                     )
                                     )    MOTION OF HSBC BANK USA, N.A.,
                       Debtor        )    AS TRUSTEE ON BEHALF OF ACE
                                     )    SECURITIES CORP. HOME EQUITY
                                     )    LOAN TRUST AND FOR THE
                                          REGISTERED HOLDERS OF ACE
                                          SECURITIES CORP. HOME EQUITY
                                          LOAN TRUST, SERIES 2007-WM2,
                                          ASSET BACKED PASS-THROUGH
                                          CERTIFICATES, FOR RELIEF
                                          FROM THE AUTOMATIC STAY AS
                                          TO THE REAL PROPERTY
                                          LOCATED AT 1822 SOUTH 2ND
                                          AVENUE, MAYWOOD, IL 60153

            HSBC Bank USA, N.A., as Trustee on behalf of ACE Securities Corp. Home Equity

    Loan Trust and for the registered holders of ACE Securities Corp. Home Equity Loan Trust,

    Series 2007-WM2, Asset Backed Pass-Through Certificates (the “Movant”) moves this

    Court, under §§§§ 361, 362, 363, 554 and other sections of the Bankruptcy Reform Act of

    1978, as amended (the “Bankruptcy Code”) and under Rules 4001, 6007 and other rules of

    the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for an Order

    conditioning, modifying or terminating the automatic stay imposed by 11 U.S.C § 362 of the

    Bankruptcy Code, and for a waiver of the provisions of Fed. R. Bankr.P.4001(a)(3). In

    support of this Motion, the Movant states:

           1.           The Debtor filed for Chapter 7 bankruptcy relief on June 4, 2019.

           2.           The Debtor presently resides at 2002 S 6th, Maywood, IL 60153,

    according to the Debtor’s voluntary petition.
Case 19-15983      Doc 13 Filed 07/02/19 Entered 07/02/19 12:39:08 Desc Main
          3.                  Document
                        The property         Page
                                     located at 18223 South
                                                      of 4 2nd Avenue, Maywood, IL 60153,

    was sold pursuant to a valid foreclosure sale, and the property was sold back to Movant.

           4.            An Order Approving Report of sale and Distribution, Confirming Sale

    and Order of Possession with respect to the property located at 1822 South 2nd Avenue,

    Maywood, IL 60153 was entered on September 26, 2018 (attached hereto as Exhibit “A”).

           5.            The Movant seeks Relief from the Automatic Stay to pursue its lawful

    right to possession of the property, and eviction.

           6.            Said property is unscheduled and unlisted, and Debtor has no right to

    cure any default on the mortgage pursuant to Colon v. Option One Mortgage, 319 F.3d 912

    (7th Cir. 2002), and the Movant has been stayed by 11 U.S.C 362 due to the Debtor’s filing..

           7.          Based upon the foregoing, Movant is entitled to relief from the automatic

    stay under § 362 (d)(2) as there is no right to the cure any default and the Debtor’s rights as

    they were extinguished by the sale of the property.

           8.            Based upon foregoing, a waiver of the provisions of Fed.R.Bankr.P.

    4001(a)(3) is appropriate; an order for relief should have immediate effect, as the Debtor

    only has an equitable interest in the property.

                       WHEREFORE, Movant prays for an Order from the Court for Relief

    from the Automatic Stay of 11 U.S.C § 362 of the Bankruptcy Code as to the Movant and its

    principal, successors, heirs, and assigns with respect to the subject property located at 1822

    South 2nd Avenue, Maywood, IL 60153. Movant further requests that the provisions of

    Fed.R.Bankr.P. 4001(a)(3) be waived and that the Order for Relief from the Automatic Stay

    have immediate effect, and further, remain in effect notwithstanding the conversion of this

    bankruptcy case to a case under any other Chapter of Title 11 of the United States

    Bankruptcy Code.

                                                  Respectfully submitted,

    Date: July 2, 2019
                                                  /s/ Marc G. Wagman
Case 19-15983   Doc 13   Filed 07/02/19 Entered 07/02/19 12:39:08 Desc Main
                           Document     Page 4 of 4& Associates, P.C.
                                         Potestivo
                                         Marc G. Wagman (ARDC#6282192)
                                         223 W. Jackson Blvd., Suite 610
                                         Chicago, Illinois 60606
                                         mwagman@potestivolaw.com
                                         Telephone: (312) 263-0003
                                         Main Fax: (312) 263-0002
                                         Cook County Firm ID #: 43932
                                         DuPage County Firm ID #: 223623
                                         Attorneys for HSBC Bank USA, N.A.
                                         Our File No.:102972
